        Case 1:18-cv-11505-ER-BCM Document 83 Filed 07/14/20 Page 1 of 3

                         Robert W. Sadowski PLLC
                                                                                             07/14/2020

800 Third Avenue, 28th Floor                                        Fax: 646-503-5348
New York, New York 10022                                            rsadowski@robertwsadowski.com
Phone: 646-503-5341

Via ECF                                                             July 13, 2020

Hon. Barbara C. Moses
United States Magistrate Judge
United States Courthouse
500 Pearl Street
New York, NY

        Re: Giurca v. Montefiore Health System, Inc. et al.,
            1:18-cv-11505 (ER)(BCM)

Dear Magistrate Judge Moses:

         We represent the Plaintiff Dr. Dan Giurca in the above-referenced case. We respectfully
request the Court’s assistance in resolving a discovery dispute, which arose at the deposition of
Defendant Dr. Claus von Schorn (“Dr. von Schorn”). On June 30, 2020, Plaintiff took the
deposition of Dr. von Schorn. During the deposition, Plaintiff asked several questions relating to
Dr. von Schorn’s knowledge of complaints made by Plaintiff to the New York State Office of
Mental Health. Attached hereto as Exhibit A are Dr. Giurca’s complaints to OMH, which
preceded an inspection of the hospital by the New York State Department of Health (“DOH”).
(We expect the transcript of the deposition to arrive within the next day or two and will
supplement this letter with relevant portions of the transcript). During the deposition, Dr. von
Schorn acknowledged that he had reviewed findings by the DOH Inspectors, who conducted a
week-long inspection of Defendant Montefiore Mount Vernon from October 3 through 7, 2016.
At that time, we requested the DOH findings of the inspection. Defendants objected. In an
effort to resolve the objection, Plaintiff narrowed the request to findings pertaining to the
Psychiatry Department and the Emergency Department consultation liaison from the Psychiatry
Department. The reason for the request is to determine whether Defendants had knowledge of
Dr. Giurca’s complaints to OMH and DOH.

        Following the deposition, Dr. Giurca directed our attention to an audio recording of a
conversation between Dr. Giurca and Dr. von Schorn on October 10, 2016, discussing the DOH
Inspection. We are unable to file the audio as an exhibit, but we could provide it to the Court on
disk. Dr. Giurca also located among his files a letter from DOH acknowledging his complaints.
A copy of that letter is also provided herewith as Exhibit B. Within a day of receiving the audio,
which we believed had been previously produced, we sent the DOH letter and recording to
defense counsel with a letter explaining why the DOH findings should be produced. Counsel
then alerted us to the fact that the audio recordings and DOH letter had not been produced in
discovery.i
       Case 1:18-cv-11505-ER-BCM Document 83 Filed 07/14/20 Page 2 of 3




        On the October 10, 2016 recording, Dr. Giurca and Dr. von Schorn had a conversation
about the DOH inspection. Dr. von Schorn described the week-long inspection of several
hospital departments as “intense.” Dr. Giurca asked whether DOH told the hospital who made
the complaints and what the complaints were about. Dr. von Schorn replied that DOH does not
disclose that information, but by the nature of the inspectors’ questions he, and presumably
others at the hospital, can tell what the complaints were about. Dr. von Schorn told Dr. Giurca
that the complaints were about “patient care.” Dr. von Schorn stated that four particular patient
cases were reviewed, and five doctors were called for questioning, Drs. von Schorn, Nager,
Hussain, Scher, and Giurca.ii These are the very doctors Dr. Giurca had centered his complaints
about patient care. Dr. Von Schorn revealed in his conversation with Dr. Giurca that Inspectors
asked whether physician notes were correct, whether time frames in notes were correct, and
stated that Inspectors asked about the time frames of patients being held in the Emergency
Department, presumably waiting for Psychiatric consultations, which Dr. von Schorn admitted
had to do with the Psychiatry Department. In addition, the Inspectors specifically asked what
happens when psychiatric consults are requested at night, another one of Dr. Giurca’s specific
complaints, and one that Dr. von Schorn admitted had to do with the Psychiatry Department.

        A jury could reasonably conclude that the inspections, questions, cases reviewed, and
selected physician interviews were triggered directly by Dr. Giurca’s letters to the New York
State Office of Mental Health, and that Defendants knew that Dr. Giurca was the source of the
complaints, specifically; (1) on August 11, 2016 Dr. Giurca notified OMH that Dr. Scher refused
to see patients in the ED for as much as 14 hours, and neglecting a 16-year-old-child. See Ex. A
also marked as V.S. Ex. 53; (2) on August 24, 2016, Dr. Giurca complained that Dr. Hussain
refused to conduct a consultation during his shift from 5:00 pm on August 18 to 1:00 pm on
August 19, 2016, Ex. A also marked as Weiss Ex. 4; (3) on September 22, 2016, Dr. Giurca
complained that Dr. Scher refused to see a patient, see Ex. A also marked as Weiss Ex. 6; and (4)
on September 29, 2016, Dr. Giurca complaint to OMH that Dr. Nager refused to see a patient for
14 hours, Ex. A hereto also as Weiss Ex. 7.

       Drs. Nager, Scher, and von Schorn were all the subject of Dr. Giurca’s internal
complaints. See D hereto marked as V.S. Exs. 34, 44 (August 3, 2016 internal complaint that Dr.
Scher failed to see a patient).

        The DOH inspectors’ findings, particularly as to the Psychiatry Department are probative
on the issue of Defendant’s knowledge of Dr. Giurca’s protected whistleblowing activities. The
inspection itself and its findings are also probative on the element of Dr. Giurca’s retaliation
complaint that he had a reasonable belief that Defendants were violating federal and state False
Claims Acts and that Dr. Giurca’s retaliation claim for whistleblowing involved patient care
under New York State Labor law.

                                                    Respectfully submitted,

                                                    s/Robert W. Sadowski
                                                    Robert W. Sadowski
       Case 1:18-cv-11505-ER-BCM Document 83 Filed 07/14/20 Page 3 of 3




i
       Upon being alerted that these items had not been produced we directed Dr. Giurca to re-
review all his files for documents and audio recordings and produce all of them for our review.
Upon receipt, we have made two supplemental productions of documents and recordings to
defense counsel.

      We note that Defendants have yet to produce documents required under the Court’s
March order. See June 11, and 12 2020, email from counsel. Attached as Ex. C.
ii
       Drs. Giurca was on vacation and Dr. Scher was at Montefiore New Rochelle, and thus
unavailable for the Inspectors’ interview.



                  Application DENIED without prejudice to refiling in
                  compliance with Moses Indiv. Prac. § 2(b). SO ORDERED.



                  ______________________________________________
                  Barbara Moses, U.S.M.J.
                  July 14, 2020
